______________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF UTAH


FEDERAL TRADE COMMISSION and
UTAH DIVISION OF CONSUMER
PROTECTION,                                            MEMORANDUM DECISION AND
                                                               ORDER
                      Plaintiff,
                                                         Case No. 2:19CV713-DAK-EJF
vs.
                                                              Judge Dale A. Kimball
ZURIXX, LLC, ET AL.,
                                                        Magistrate Judge Evelyn J. Furse
                      Defendants.



       This matter is before the court on Defendants Zurixx, LLC, Carlson Development Group,

LLC, CJ Seminar Holdings, LLC, Zurixx Financial, LLC, Christopher A. Cannon, James M.

Carlson, and Jeffrey D. Spangler’s Partial Motion to Dismiss [ECF No. 62]. On February 12,

2020, the court held a hearing on the motion, At the hearing, Amanda R. Grier and Joshua A.

Doan represented the Federal Trade Commission (“FTC”); Thomas M. Melton, Robert G. Wing,

and Kevin M. McLean represented the Utah Division of Consumer Protection (“Division”); and

Leonard L. Gordon, Stephen R. Freeland, Eric G. Benson, and Z. Ryan Pahnke represented

Defendants. After hearing argument, the court took the matter under advisement. After carefully

considering the memoranda and other materials submitted by the parties, as well as the law and

facts relating to the motions, the court issues the following Memorandum Decision and Order.
                                          BACKGROUND

       Because this case comes before the court on a motion to dismiss, the court accepts as true

all well-pled factual allegations contained in the Complaint. See Bell Atl. Corp. v. Twombly, 550

U.S. 544, 572 (2007).

       The Complaint alleges that since at least July 2013, Defendants operated a deceptive

scheme to entice consumers into purchasing a sequence of increasingly expensive real estate

investment training programs and related products that purport to allow consumers to make

thousands of dollars in profit through two investment strategies: fix and flip and wholesale flips.

A fix and flip involves purchasing and renovating property before selling it to an end user. A

wholesale flip involves acquiring an interest in a property and then transferring that interest to a

wholesale buyer who will, in turn, fix and flip the property.

       Zurixx hosted free, live events that featured celebrities from house flipping and home

renovation television programs, who indicate that their team will teach the consumer how to

make money by following the celebrities’ purported system of real estate investing. On

numerous occasions during the free events, Zurixx taught consumers very little, if anything,

about how to make profits investing in real estate. Instead, Zurixx repeatedly represented that

consumers who sign up for its 3-day workshop would learn all they needed to know to earn

thousands of dollars in profit, with little risk, time, or effort. Zurixx also represented that

consumers who purchased the workshop would receive 100% funding for their real estate

investments regardless of their credit history. Plaintiffs allege that these claims were false and

unsubstantiated.

       To further persuade consumers, Zurixx backed up its earnings and other representations


                                                   2
with a money-back guarantee–consumers who did not make a minimum of three times the price

of the 3-day workshop within six months would receive their money back. But Zurixx failed to

disclose material conditions that Zurixx required consumers to meet in order to receive a refund

of the money they paid for the workshop. Zurixx also failed to disclose that consumers would be

required to sign a settlement agreement with Zurixx that prohibited them from filing a complaint

about Zurixx or its products with regulators or posting reviews on the internet.

          At the 3-day workshops, Zurixx continued to represent that consumers were likely to

make thousands of dollars in profit through real estate investing with little time and effort.

Zurixx told customers at the workshops that they needed to purchase one of its three advanced

packages in order to make thousands of dollars through real estate investing. Zurixx told

attendees that the retail price of the packages ranged from $35,972 to $73,973, but that those

packages could be purchased at the workshop at discount prices ranging from $21,297 to

$41,297. Zurixx sold these advanced packages and related products, such as on-site mentoring or

one-on-one telephone coaching with virtually the same misrepresentations it made at the free

events.

          At the 3-day workshops, Zurixx also routinely instructed consumers to contact credit card

issuers in order to obtain new credit cards or increases in credit limits on existing cards based on

their estimated or projected income as a result of the real estate investing they would be doing.

Zurixx’s presenters instructed workshop attendees to represent to credit card companies income

that was significantly higher than the attendees’ current income. Zurixx had no reasonable basis

for the earnings projections it instructed the attendees to submit to their credit card companies.

In numerous instances, Zurixx told attendees to use the newly obtained credit to pay for Zurixx’s


                                                  3
advanced packages.

       The FTC and Division allege that the four corporate Defendants operated as a common

enterprise while engaging in the unlawful conduct alleged in the Complaint. Consequently, the

FTC and Division seek joint and several liability for the alleged unlawful conduct. The FTC and

Division further allege that the individuals named as Defendants formulated, directed, controlled,

or had the authority to control Zurixx’s unlawful conduct. The Complaint asserts nine causes of

action against all Defendants: deceptive practices in violation of Section 5 of the FTC Act in

Counts One to Three for misrepresentations regarding earnings, misrepresentations regarding

Zurixx’s products or services, and failure to disclose material aspects of refund policy; violation

of the Consumer Review Fairness Act in Count Four; deceptive acts or practices in violation of

the Utah Consumer Sales Practices Act (“UCSPA”) in Counts Five to Seven based on deceptive

earnings claims, deceptive acts or practices with respect to products and serves, and failure to

disclose material aspects of their refund policy; violations of the Utah Business Opportunities

Act (“BODA”) for failure to file required information with the Division and failure to provide

required disclosures to prospective purchasers in Counts Eight and Nine.

                                          DISCUSSION

                             Defendants’ Partial Motion to Dismiss

       Defendants’ partial motion to dismiss seeks dismissal as to four issues: (1) whether the

Federal Trade Commission (“FTC’) can get an award of equitable monetary relief against

Defendants under Section 13(b) of the FTC Act, 15 U.S.C. § 53(b) in Counts 1 through 3; (2)

whether Defendants’ services constitute a “business opportunity” under the Utah Business

Opportunity Disclosure Act (“BODA”) under Counts 8 and 9; (3) whether the Utah Division of


                                                 4
Consumer Protection (“the Division”) can assert the state’s regulatory power over Zurixx’s

activities in other states for purposes of Counts 5 through 9; and (4) whether the Division’s

request for disgorgement, civil penalties, and fines in Counts 5 through 9 is subject to the one-

year limitations period set forth in Utah Code Ann. § 78B-2-302(3).

1. Counts 1-3: Equitable Monetary Relief under Section 13(b) of the FTC Act

       The parties agree that the FTC can get injunctive relief for its claims in Counts One

through Three under Section 13(b) of the FTC Act, but they dispute whether the FTC can obtain

equitable monetary relief in connection with that injunctive relief under Section 13(b). 15 U.S.C.

§ 53(b). Section 13(b) of the FTC Act provides:

               Whenever the Commission has reason to believe–

               (1) that any person, partnership, or corporation is violating, or is
               about to violate, any provision of law enforced by the Federal
               Trade Commission, and

               (2) that the enjoining thereof pending the issuance of a complaint
               by the Commission and until such complaint is dismissed by the
               Commission or set aside by the court on review, or until the order
               of the Commission made thereon has become final, would be in the
               interest of the public–

               the Commission by any of its attorneys designated by it for such
               purposes may bring suit in a district court of the United States to
               enjoin any such act or practice. Upon proper showing that,
               weighing the equities and considering the Commission’s likelihood
               of ultimate success, such action would be in the public interest, and
               after notice to the defendant, a temporary restraining order or a
               preliminary injunction may be granted without bond; . . . Provided,
               further, That in proper cases the Commission may seek, and after
               proper proof, the court may issue, a permanent injunction.

Id.

       Defendants argue that the plain language of Section 13 of the FTC Act does not provide


                                                  5
the FTC with the authority to seek or obtain monetary relief, only preliminary or permanent

injunctive relief. Section 13(b) only refers to injunctive relief.

        In addition to arguing that the plain language of the FTC Act supports their position,

Defendants rely on the Seventh Circuit’s decision in Federal Trade Commission v. Credit

Bureau Ctr., Inc., 937 F.3d 764 (7th Cir. 2019). In Credit Bureau, the Seventh Circuit held that

“section 13(b) does not authorize restitutionary relief.” Id. In so holding, the Seventh Circuit

overturned its own precedent, which it determined was predicated on abrogated Supreme Court

precedent. Id. at 776-77. The court believed that its prior precedents were now in conflict with

Meghrig v. KFC Western, Inc., 516 U.S. 479 (1996), in which the Supreme Court refused to find

implied restitutionary remedies in the Resource Conservation and Recovery Act of 1976 because

of the statute’s express inclusion of forward-facing remedies. Id. at 484-85. The Credit Bureau

court explained that ”[i]t is . . . an elemental canon of statutory construction that where a statute

expressly provides a remedy, courts must be especially reluctant to provide additional remedies.”

Credit Bureau, 937 F.3d at 780.

        The FTC, however, argues that Defendants ask the court to ignore binding Tenth Circuit

precedent holding that Section 13(b) allows for equitable monetary relief. In FTC v. Freecom

Communications, Inc., 401 F.3d 1192 (10th Cir. 2005), the Tenth Circuit addressed the FTC

Act’s grant of authority to issue an injunction: “Although § 13(b) does not expressly authorize a

court to grant consumer redress (i.e., refund restitution, rescission, or other equitable monetary

relief), § 13(b)’s grant of authority to provide injunctive relief carries with it the full range of

equitable remedies, including the power to grant consumer redress.” Id. at 1202 n.6. The court

further explained that “[i]n cases where the FTC seeks injunctive relief, courts deem any


                                                   6
monetary relief sought as incidental to injunctive relief.” Id. The Tenth Circuit reiterated this

holding in FTC v. LoanPointe, LLC, explaining that “a district court’s authority to award

disgorgement under § 13(b) falls within its general jurisdiction to ‘decide all relevant matters in

dispute and to award complete relief.’” 525 F. App’x 696, 699 (10th Cir. 2013).

       Defendants argue that the Tenth Circuit reached its determination in Freecom by relying

on FTC v. Amy Travel Serv., Inc., 875 F.2d 564 (7th Cir. 1989), the case that the Seventh Circuit

overruled in Credit Bureau. But this assertion is incorrect. Neither Freecom nor LoanPointe cite

Amy Travel to determine that Section 13(b) authorizes monetary relief. The Tenth Circuit relied

on decisions from the Supreme Court and from the Second, Ninth, and Eleventh Circuits, which

have not been overruled. Freecom, 401 F.3d at 1202 n.6; LoanPointe, 525 Fed. App’x at 699.

Until Credit Bureau, every court of appeals that considered whether Section 13(b) authorizes

monetary relief agreed that it did. The Seventh Circuit’s decision in Credit Bureau, not only

reversed its own precedents, but departed from a consensus of other circuit court decisions.

       The Tenth Circuit has rejected the reasoning and interpretations of precedent that the

Seventh Circuit panel adopted in Credit Bureau. In Credit Bureau, the court departed from

nearly forty years of consensus based on the Supreme Court’s decision in Meghrig–itself issued

23 years earlier– which the court found “displaces the rationale of our precedent.” 937 F.3d at

781. The Credit Bureau court stated that “[s]ince Meghrig, the [Supreme] Court has adhered to

[a] more limited understanding of judicially implied remedies.” Id. The Seventh Circuit

reasoned that “[w]hatever strength” the Supreme Court’s prior cases in “Porter and Mitchell

retain, Meghrig clarifies that they cannot be used as . . . a license to categorically recognize all

ancillary forms of equitable relief without a close analysis of statutory text and structure.” Id. at


                                                   7
782.

       Although the Seventh Circuit stated that “most circuits adopted their positions by

uncritically accepting [its] holding in Amy Travel,” Amy Travel was not the genesis for the long

line of appellate decisions holding that Section 13(b) authorizes equitable monetary relief. Id. at

779, 785. Rather, decisions from the Eleventh and Ninth Circuits, each engaging in an in-depth

analysis of Section 13(b) and principles of equity jurisdiction, predated and were cited by Amy

Travel. FTC v. U.S. Oil & Gas Corp., 748 F.2d 1431, 1434-35 (11th Cir. 1984); FTC v. H.N.

Singer, Inc., 668 F.2d 1107, 1112-13 (9th Cir. 1982). These decisions as well as Freecom and

LoanPointe, are rooted in the principles expressed by the Supreme Court in Porter v. Warner

Holding Co., 328 U.S. 395, 399 (1946). In Porter, the Court held that when a statute authorizes

the district court to issue an injunction, the court may exercise “all the inherent equitable powers”

necessary for “the proper and complete exercise of that jurisdiction,” including the award of

monetary relief. Id. at 397-99. Porter held that “[n]othing is more clearly a part of the subject

matter of a suit for an injunction than the recovery of that which has been illegally acquired and

which has given rise to the necessity for injunctive relief.” Id. at 399. The Supreme Court later

emphasized that when Congress grants a court the power to issue an injunction, it “must be taken

to have acted cognizant of the historic power of equity to provide complete relief in light of the

statutory purposes.” Mitchell v. Robert DeMario Jewelry, Inc., 361 U.S. 288, 291-92 (1960).

The Supreme Court also cited Porter for the principle that “[w]hen federal law is at issue and

‘the public interest is involved,’ a federal court’s ‘equitable powers assume an even broader and

more flexible character than when only a private controversy is at stake,’” including the power to

“‘accord full justice’ to all parties.” Kansas v. Nebraska, 135 S. Ct. 1042, 1053 (2015) (quoting


                                                 8
Porter, 328 U.S. at 398).

       In United States v. RxDepot, Inc., 438 F.3d 1052 (10th Cir. 2006), the Tenth Circuit

applied the interpretive framework set forth in Porter and Mitchell to determine whether Section

332(a) of the Federal Food, Drug and Cosmetics Act (“FDCPA”) authorized equitable monetary

relief because it grants courts “jurisdiction to restrain violations” of the FDCPA. Id. at 1055.

The Tenth Circuit explained that “under Porter and Mitchell, when a statute invokes general

equity jurisdiction, courts are permitted to utilize any equitable remedy to further the purposes of

the statute absent clear legislative command or necessary and inescapable inference restricting

the remedies available.” Id. The presumption this principle dictates is clear: Once general equity

jurisdiction is invoked, all equitable remedies are presumed, unless there is clear legislative

command to the contrary.

       Particularly relevant here is that the Tenth Circuit in Rx Depot explicitly rejected the

contention that Meghrig changed the Porter/Mitchell analysis. Rather, the Tenth Circuit found

that Meghrig “merely identified . . . a statute that fit into the exceptions recognized by Porter and

Mitchell.” 438 F.3d at 1055-57 & n.3. Moreover, Meghrig involved a private citizen seeking

restitution in a dispute between private parties, not a government enforcer suing to vindicate

public harm under a statute designed to protect the public interest. The Tenth Circuit relied on

this public-private distinction in distinguishing Meghrig in Rx Depot. Id. at 1056-57.

       The cases Defendants cite as corroborating the purported interpretive change that

Meghrig represents are inapplicable to Section 13(b). They involve different operative language,

address the breadth of a given civil or criminal statute, or determine the availability of implied

rights of action rather than remedies. Both the Supreme Court and the Tenth Circuit recognize


                                                  9
this analytical distinction.

        In reaffirming the interpretive strictures of Porter and Mitchell, Rx Depot reconciled the

statutory construction principles applicable when determining equitable remedies. Rx Depot

provides six guideposts for an appropriate analysis. First, monetary relief under Section 13(b)

must be considered in conjunction with monetary relief authorized by other sections of the FTC

Act. Id. at 1055. Second, the lack of broadening language authorizing equitable remedies at

large is not required. Id. Third, the court rejected Defendants’ assertion that authorizing

equitable monetary relief when a statute specifies an injunction would be implying a remedy. Id.

at 1059. Fourth, Rx Depot rejected Defendants’ assertion that Meghrig limits equitable relief to

prospective remedies only: Meghrig “did not explicitly overrule Mitchell’s holding that

backward-looking remedies are permitted under a grant of authority to restrain violations.” Id. at

1058. Fifth, the court reiterated that “‘equitable powers assume even broader and more flexible

character’ in suits involving the public interest” such as “an enforcement action by the

government to protect the public.” Id. at 1057. Sixth, the court also made clear that just because

a statutory scheme specifies restitution through an administrative process does not mean

Congress intended to foreclose or limit equitable relief by other means. The FDCA allows

restitution for certain medical devices as part of an administrative process subject to specified

prerequisites, yet the Tenth Circuit held that the granting of expanded administrative powers did

not diminish the federal courts’ judicial powers under a grant of general equity jurisdiction.

        Applying these principles, the Tenth Circuit found that Section 332(a) invokes equity

jurisdiction, disgorgement is a traditional equitable remedy, the FDCA does not clearly preclude

disgorgement, and disgorgement is not inconsistent with the FDCA’s purpose of protecting the


                                                 10
public health. Id. at 1058, 1061. This analysis applies equally to Section 13(b) of the FTC Act,

which is similarly another public interest statute enforced by the government. Section 13(b) has

analogous operative language granting the FTC and the courts injunction authority.

       The equitable monetary relief under Section 13(b) is part of a multi-path enforcement

structure provided in the FTC Act. Congress created multiple enforcement options in the FTC

Act. Section 19 was created two years after Section 13(b) and contains a savings clause

unambiguously stating that remedies under Section 19 are “[i]n addition to, and not in lieu of

other remedies, and that “[n]othing in this section shall be construed to affect any authority of the

Commission under any other provision of law.” 15 U.S.C. § 57b(e). Sections 13(b) and 19

coexist because they provide alternative methods of enforcing substantive law violations, one of

which is an administrative process with ancillary judicial support and the other is purely judicial.

There is a role for each type of proceeding. However, the two sections do not diminish the power

in the other section.

       The remedies for each section of the FTC Act also differ. Unlike Section 13(b), whose

remedies are solely equitable, Section 19 authorizes equitable remedies as well as “payment of

damages,” which is a legal remedy unavailable under Section 13(b). 15 U.S.C. § 57b(b). Thus,

Sections 13(b) and 19 authorize distinct types of relief and alternative procedures for achieving

them depending on the FTC’s enforcement goals. These differences are not nullified by the

availability of monetary relief under both sections.

       After Section 19 was enacted in 1975, Congress has twice ratified the FTC’s authority to

obtain equitable monetary relief under Section 13(b). In 1994, years after courts recognized the

availability of such relief, Congress expanded the statute’s venue and service of process


                                                 11
provisions. As it amended Section 13(b), Congress let stand the many existing judicial decisions

allowing monetary relief under the statute. When Congress amends a statute but retains certain

statutory language that courts have interpreted in a particular way, Congress is deemed to have

accepted and ratified that judicial interpretation. Texas Dep’t of Hous. & Comty. Affairs v.

Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507, 2520 (2015).

       In 2006, Congress codified the existing judicial understanding of Section 13(b) when it

enacted the U.S. Safe Web Act of 2006, Pub. L. No. 109-455, 120 Stat. 3372 (Dec. 22, 2006).

Congress expanded the FTC’s enforcement authority against certain practices abroad by adding a

new provision to Section 5, stating: “All remedies available to the Commission with respect to

unfair and deceptive acts or practices shall be available for acts and practices described in this

paragraph, including restitution to domestic or foreign victims.” 15 U.S.C. § 45(a)(4)(B). Here

too, Congress would have known about the consensus of appellate decisions permitting equitable

monetary relief under Section 13(b).

       While the Supreme Court could adopt the Seventh Circuit’s view of Section 13(b), the

court feels bound by the controlling Tenth Circuit case law as well as the structure of the FTC

Act and longstanding principles of equity jurisprudence. Accordingly, the court concludes that

Section 13(b) of the FTC Act provides for equitable monetary relief. Therefore, the court denies

Defendants’ motion to dismiss based on these grounds.

2. Counts VIII and IX – Business Opportunity under BODA

       Defendants argue that the Division’s claims under BODA fail to allege any facts

demonstrating that the Defendants offer Utah consumers a “business opportunity.” Under Utah

law, a business is subject to BODA if it offers consumers an “assisted marketing plan.” Utah


                                                 12
Code Ann. § 13-15-4. An “assisted marketing plan” is defined as the “sale or lease of any

products, equipment, supplies, or services that are sold to the purchaser upon payment of an

initial required consideration of $500 or more for the purpose of enabling the purchaser to start a

business, and in which the seller” makes one or more of the four representations listed in BODA.

Id. § 13-15-2(1)(a). In this case, the Division relies on only one of the four listed representations:

“that upon payment by the purchaser of a fee or sum of money, which exceeds $500 to the seller,

the seller will provide a sales program or marketing program that will enable the purchaser to

derive income from the assisted marketing plan that exceeds the price paid for the marketing

plan.” Id. § 13-15-2(1)(a)(iv).

       Defendants contend that the Complaint does not sufficiently allege that Zurixx’s

educational content qualifies as an “assisted marketing plan.” However, the Complaint alleges

that Zurixx teaches its consumers how to use Zurixx’s real estate investing system and the system

purports to include more than just education. In addition to experts who will teach them how to

make money by following their system of real estate investing, Zurixx claims to include

software, access to financing and lenders who will provide 100% funding for the consumers’ real

estate deals, and hands-on help in finding and flipping (or otherwise monetizing) real estate.

Zurixx tells consumers they will not have to use any of their own money because they will be

using “other people’s money.” It also sells consumers access to “turn-key” properties and an

online resource center. These resources are more than mere education.

       In Roberts v. C.R. England, Inc., this court endeavored to give the terms “marketing sales

program” their ordinary and usually accepted meanings because the terms are not defined in

BODA. 318 F.R.D. 457, 496 (D. Utah 2017). The court explained that “[m]arketing is often


                                                 13
defined as the ‘act or process of promoting and selling, leasing, or licensing products or services,’

or alternatively, as the ‘part of a business concerned with meeting customers’ needs.” Id.

(citation omitted). Furthermore, “[t]he noun ‘sales’ is used to refer to ‘operations and activities

involved in promoting and selling goods or services,’ or, as an adjective, to connote ‘of, relating

to, or used in selling.’” Id. (citation omitted). And, the term “‘program’ has been defined as ‘a

plan or system under which action may be taken toward a goal.’” Id. (citation omitted).

        In Federal Trade Commission v. Nudge, LLC, 2:19-CV-867-RJS, 2019 WL 7398678 (D.

Utah Dec. 31, 2019), the court defined the “services” as used in BODA to “refer to ‘labor

performed in the interest or under the direction of others; specifically, the performance of some

useful act or series of acts for the benefit of another, usually for a fee.’” Id. at *10 (citation

omitted). “‘In this sense, service denotes an intangible commodity in the form of human effort,

such as labor, skill, or advice.’” Id. (citation omitted). Also, the term “‘product’ is generally

‘something that is distributed commercially for use or consumption.’” Id. (citation omitted).

        The similarities between the allegations in this case and Nudge are striking. As in Nudge,

the education, training, and resources Zurixx offers can be considered a service under BODA.

See id. In addition, the Complaint alleges sufficient facts to find that Zurixx purported to give

consumers who purchased various resources a sales program enabling them to successfully buy

and sell real estate. Id. at *11. In Nudge, the court concluded that “[t]he training combined with

access to funding, buyers, and properties meets the definition of ‘sales program’ under BODA.”

Id. The Complaint also sufficiently alleges that Zurixx charged more than $500 for the program,

given that the three-day workshop costed $1,997 and the additional training workshops costed up

to $41,297. Utah Code Ann. § 13-15-2(1)(a). BODA does not require that Zurixx enable


                                                   14
students to start a new sales or marketing program. It requires Zurixx to sell an assisted

marketing plan to enable the consumer to start a business of any kind and to derive income from

that business. Utah Code Ann. § 13-15-2(1)(a)(iv).

       Zurixx claims that it falls within an exclusion in BODA because it complies with the FTC

Business Opportunity Rule. However, there is no evidence before the court that Zurixx complies

with the FTC rule. Plaintiffs assert that Zurixx does not comply with the FTC rules governing

business opportunity ventures because it does not provide consumers with a disclosure document

as would be required by 16 U.S.C. § 437.3. Nor does Zurixx provide an earnings claim

statement as required by 16 U.S.C. § 437.4. In addition, the exclusion is not applicable because

BODA requires a seller claiming the exemption to file with the Division a Notice of Exemption

Filing. Utah Code Ann. § 13-15-4.5. Plaintiffs assert that Zurixx has not filed such a notice, and

ZUrixx did not file such a notice with the court.

       Moreover, the FTC’s Business Opportunity Rule simply does not apply in this case. The

Division brought a claim under BODA; the FTC did not bring a claim under its Business

Opportunity Rule. BODA and the Business Opportunity Rule are not identical. The scope of the

laws differs. There is nothing improper about BODA providing protection to consumers that

may not be covered by the Business Opportunity Rule. Zurixx can violate BODA whether or not

it also violates the Business Opportunity Rule.

       Accordingly, the court denies Defendant’s motion to dismiss the Division’s claims under

BODA in Counts VIII and IX for failing to allege sufficient facts to support a finding that

Zurixx’s offers consumers an assisted marketing plan.

3. Counts V-IX: Activities Outside Utah


                                                  15
       Defendants argue that Counts V through IX must be limited to alleged harm to Utah

consumers because the Utah Department of Consumer Protection does not have the authority to

seek injunctive relief, monetary relief, or financial penalties for activities that occurred outside of

Utah. Defendants contend that the Complaint does not specify any conduct that occurred in

Utah. Plaintiffs, however, argue that few, if any, of Zurixx’s transactions with consumers occur

wholly outside of Utah.

       The Complaint alleges that each corporate Defendant’s principal place of business is

Utah. The Complaint also alleges that Zurixx pitches its services, in part, through its

telemarketers located in Utah, who call Zurixx consumers who have previously been involved in

Zurixx programs and introduces them to new products they could buy. The Complaint further

alleges that numerous consumers have paid thousands of dollars for the additional one-on-one

coaching and mentoring programs which often occurs on telephone calls from Utah. In addition,

the Complaint alleges that, contrary to Zurixx’s representations, the consumers who purchase its

one-on-one coaching or mentoring program are not likely to make thousands of dollars in profit.

       The Utah Legislature statutorily authorized the Division to bring cases enforcing Utah’s

consumer protection laws. That authorization specifically states that the Division has jurisdiction

over sales to consumers in other states, so long as part of the transaction occurs in Utah, or Utah

transactional resources are used (such as telephones, the mail, bank accounts, internet). Utah

Code Ann. § 13-2-6. The Complaint alleges that transactions occurred in Utah and/or that

transactional resources in Utah were used. Zurixx is asking the court to ignore that each of the

consumer transactions originates in Utah and many are inextricably intertwined with Utah. The

facts alleged are sufficient to support an inference at the motion to dismiss stage that the Division


                                                  16
has authority over Zurixx under § 13-2-6(4).

       Zurixx’s position that Utah law is designed only to protect Utah consumers cites the

statute that creates, not the Division of Consumer Protection, but the Department of Commerce,

of which the Division is a part. In the section relied on by Zurixx, the Legislature expressed its

intention to protect Utah’s citizens. But, for purposes of Defendants’ argument regarding

extraterritoriality, the more specific language of § 13-2-6(4) prevails over the Department of

Commerce’s general intent language. Moreover, the two statutes are not in actual conflict.

       The Division’s authority to regulate the actions of businesses located here so long as the

consumer transaction does not take place wholly outside Utah is consistent with constitutional

principles. Utah Code Ann. § 13-2-6(4); Healy v. Beer Inst., Inc., 491 U.S. 324, 336 (1989).

“[T]he ‘Commerce Clause . . . precludes the application of a state statute to commerce that takes

place wholly outside of the State’s borders, whether or not the commerce has effects within the

State.’” Healy, 491 U.S. 324, 336 (1989). Factually, however, in this case, there are allegations

in the Complaint demonstrating that the commerce at issue takes place, in part, in Utah. Those

allegations are sufficient to withstand a motion to dismiss.

       Furthermore, the Division’s actions even-handedly regulate commerce. State regulators

may not discriminate against interstate commerce and may not impose undue burdens on

interstate commerce. But, state laws that “regulate even-handedly to effectuate a legitimate local

public interest will be upheld unless the burden imposed on such commerce is clearly excessive

in relation to the putative local benefits.” South Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 2091

(2018). Utah has a legitimate public interest in enforcing its consumer protection laws against

companies with their base of operations here and Zurixx has not pointed to any burden imposed


                                                 17
upon it by being regulated by its home state, let alone a burden that is clearly excessive. Zurixx’s

complaint about having to comply with different deadlines in different states is a common

requirement for companies that operate in multiple states.

       Therefore, the court rejects Zurixx’s contention that the Complaint fails to allege any

conduct in Utah subject to the Division’s regulatory power. Accordingly, the court denies

Defendants’ motion to dismiss Counts V through IX on that basis.

4. Counts V-IX: Statute of Limitations

       Defendants argue that the Division is barred from seeking disgorgement, civil penalties,

and fines for all alleged conduct that occurred outside the one-year statute of limitations in Utah

Code Ann. § 78B-2-302(3). Section 78B-2-302(3) establishes a one-year statute of limitations

for actions “upon a statute . . . for a forfeiture or penalty to the state.” Utah Code Ann. § 78B-2-

302(3). However, it is premature at this stage of the proceedings for the court to undertake a

factual analysis to determine if disgorgement or any other remedy is limited. The Division

argues that the nature of disgorgement in a Division action under the CSPA is remedial, not

punitive. Any analysis of the nature of whether disgorgement is remedial or punitive is a factual

matter, and not the proper subject of a motion to dismiss.

       Furthermore, Zurixx does not argue any claim is barred entirely by any relevant statute of

limitations. Zurixx’s partial motion to dismiss based on the statute of limitations does not seek

to dismiss claims in their entirety, but rather goes to the extent of relief available. “Rule 12(b)(6)

is an improper procedural vehicle for such a challenge.” Nudge, 2019 WL 7398678, at *12. “As

many courts have recognized, parties may not use rule 12(b)(6) to dismiss only parts of a claim. .

. . ‘[T]he question at this stage is simply whether the complaint includes factual allegations that


                                                 18
state a plausible claim for relief.’” Id. (citations omitted). Accordingly, the court denies

Defendants’ motion to dismiss based on the statute of limitations.

                                          CONCLUSION

       Based on the above reasoning, Defendants Zurixx, LLC, Carlson Development Group,

LLC, CJ Seminar Holdings, LLC, Zurixx Financial, LLC, Christopher A. Cannon, James M.

Carlson, and Jeffrey D. Spangler’s Partial Motion to Dismiss [ECF No. 62] is DENIED.1

       DATED this 26th day of February, 2020.

                                                      BY THE COURT:


                                                      ____________________________________
                                                      DALE A. KIMBALL,
                                                      United States District Judge




       1
          At the hearing on the motion to dismiss, Defendants asked the court to stay its ruling if
the court was inclined to rule against them because of other cases working their way through the
federal courts. However, Defendants did not formally file a motion to stay, and the court
declines to stay a ruling on a motion Defendants themselves brought based on other cases that
may or may not be relevant to the issues before this court.

                                                 19
